IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DAVID RUSSELL POSEY,                 NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D13-4434

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed February 10, 2015.

An appeal from the Circuit Court for Okaloosa County.
William F. Stone, Judge.

David Russell Posey, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee; Jennifer Parker, General Counsel,
and Lisa Martin, Assistant General Counsel, Florida Department of Corrections,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, CLARK, and ROWE, JJ., CONCUR.